COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     G. Wesley Urquhart, G. Wesley Urquhart, P.C. and Mary Elizabeth
                         Urquhart v. Richard Stephen Calkins, Individually and as Agent-in-
                         Fact, for Mary Olive Calkins, and Michael Easton

Appellate case number:   01-17-00256-CV

Trial court case number: 2011-21236

Trial court:             61st District Court of Harris County

       Appellees Richard Stephen Calkins, individually and as agent-in-fact for Mary Olive
Calkins, and Michael Easton filed unopposed motions for extension of time to file a motion for
rehearing on September 10, 2018 and on October 10, 2018. Further, the appellees have informed
this Court that they are engaged in ongoing settlement negotiations with appellants, G. Wesley
Urquhart, G. Wesley Urquhart, P.C., and Mary Elizabeth Urquhart.


        The motions for extension of time are granted. The motion for rehearing is due
November 12, 2018. The parties are ordered to file a status update informing this Court of the
status of their settlement negotiations. The status update is due November 12, 2018.


       It is so ORDERED.

Judge’s signature: /s/ Jennifer Caughey
                    Acting individually    Acting for the Court


Date: October 16, 2018